                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANCISCO J. SEPULVEDA-                               :
ALDECOA,                                              :
                Petitioner,                           :
                                                      :
         v.                                           :         CIVIL ACTION NO. 18-3842
                                                      :
J. LUTHER, et al.,                                    :
                           Respondents.               :


                                                     ORDER

         AND NOW, this 7th day of March 2019, upon careful and independent consideration of

the pro se Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 [Doc. No. 1], all

related filings, and upon review of the Report and Recommendation (“R&R”) of United States

Magistrate Judge Richard A. Lloret [Doc. No. 9], to which no objections have been filed, it is

hereby ORDERED that:

         1.       The R&R [Doc. No. 9] is APPROVED and ADOPTED 1;



1
  The R&R correctly determined that Petitioner’s federal habeas petition was untimely and was not subject to either
statutory tolling or equitable tolling. Petitioner had one year from January 20, 2005—thirty days after Petitioner’s
date of sentence—to file his federal petition, as he did not file any post-sentence motions or a direct appeal. 28
U.S.C. § 2244(d). Petitioner did not seek relief in federal court until more than 13 years had passed. No statutory
tolling applies to the instant case because the two state PCRA petitions were filed well after the expiration of his
federal habeas filing deadline and were both considered untimely by the state PCRA court. See Pace v.
Diguglielmo, 544 U.S. 408, 417 (2005) (“Because the state court rejected petitioner’s PCRA petition as untimely, it
was not ‘properly filed,’ and he is not entitled to statutory tolling under § 2244(d)(2).”); Long v. Wilson, 393 F.3d
390, 395 (3d Cir. 2004) (finding that petitioner’s untimely PCRA petition did not toll the statute of limitations
because “the limitations period had already run when it was filed”). Equitable tolling does not apply because
Petitioner has failed to show that he pursued his rights diligently, or that extraordinary circumstances prevented him
from timely filing. See Holland v. Florida, 560 U.S. 631, 649 (2010) (quoting Pace, 544 U.S. at 418) (illustrating
that a petitioner must prove equitable tolling by showing: “‘(1) that he has been pursuing his rights diligently, and
(2) that some extraordinary circumstance stood in his way’ and prevented timely filing”). Although Petitioner does
argue that he pleaded guilty to the relevant crimes because he could not speak or understand English, the R&R
rightfully concludes that this argument does not support equitable tolling because the record is devoid of any
evidence suggesting that he was unable to read or understand English, or that he requested translation or legal
assistance in another language.
         2.       The Petition for Writ of Habeas Corpus [Doc. No. 1] is DISMISSED WITH

PREJUDICE and without an evidentiary hearing;

         3.       There is no probable cause to issue a certificate of appealability 2; and

         4.       The Clerk of Court is directed to CLOSE the case.

         It is so ORDERED.

                                                       BY THE COURT:

                                                       /s/ Cynthia M. Rufe
                                                       _____________________
                                                       CYNTHIA M. RUFE, J.




2
  Petitioner has not made a substantial showing of the denial of a constitutional right; there is no basis for concluding
that “reasonable jurists could debate whether . . . the petition should have been resolved in a different manner or that
the issues presented were adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,
484 (2000) (internal quotations and citation omitted).


                                                           2
